                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                                Crim. No. 19-236 (ADM/BRT)

                       Plaintiff,

 v.

 Shannon Michael White,                                         ORDER

                       Defendant.


Benjamin Bejar, Esq., United States Attorney’s Office, counsel for Plaintiff.

Douglas L. Micko, Esq., Federal Defender, counsel for Defendant.


       This action came on for hearing before the Court on November 1, 2019, at the

U.S. Courthouse, 316 North Robert Street, St. Paul, MN 55101. Defendant Shannon

Michael White presented various pretrial motions. Based on the file and documents

contained herein, along with the memoranda and arguments of counsel, the Court makes

the following Order:

       1.     Defendant’s Pretrial Motion for Disclosure of 404 Evidence. Defendant

moves for immediate disclosure of any “bad act” or “similar course of conduct” evidence

that the Government intends to offer at trial pursuant to Fed. R. Evid. 404. The

Government represents that it will fully comply with Rule 404, however objects to

immediate disclosure. Defendant’s Motion for Disclosure of 404 Evidence (Doc. No. 15)

is GRANTED to the extent that the Government must disclose Rule 404 evidence no

later than two weeks prior to trial.
       2.     Defendant’s Motion for Early Disclosure of Jencks Act Material.

Defendant moves for an order requiring the Government’s early compliance with the

Jencks Act, 18 U.S.C. § 3500, specifically requesting disclosure of Jencks Act material at

least two weeks before trial. The Government objects to this motion on the grounds that

this Circuit has repeatedly held that the government may not be required to make pretrial

disclosure of Jencks material. United States v. Sturdivant, 513 F.3d 795, 803 (8th Cir.

2008); see also United States v. White, 750 F.2d 726, 728–29 (8th Cir. 1984). Because

the Jencks Act plainly provides that “no statement or report in the possession of the

United States which was made by a Government witness or prospective Government

witness (other than the defendant) shall be the subject of subpoena, discovery, or

inspection until said witness has testified on direct examination in the trial of the case,”

Defendant’s Motion for Early Disclosure of Jencks Material (Doc. No. 16) is DENIED.

The Government, however, has agreed to turn over all Jencks Act materials in its

possession no later than three days prior to trial.

       3.     Defendant’s Motion for Government’s Agents to Retain Rough Notes.

Defendant moves for an order requiring law enforcement agents, including any

confidential reliable informants, to retain and preserve all rough notes taken as part of

their investigation into this case. The Government does not object to the motion and

represents that it has instructed its agents to retain their rough notes until this case is

concluded. Defendant’s Motion for Government’s Agents to Retain Rough Notes (Doc.

No. 17) is GRANTED. However, disclosure of rough notes is not required by this Order.



                                                2
       4.     Defendant’s Motion for Disclosure of Expert Witness Testimony.

Defendant seeks an order requiring the Government to disclose a written summary of any

expert testimony the Government intends to use at trial. The Government represents that

it is fully aware of its obligations under the Rules and that it intends to comply with them.

Defendant’s Motion for Disclosure of Expert Witness Testimony (Doc. No. 18) is

GRANTED IN PART to the extent that it conforms to the scope of Rule 16. The

Government shall make its Rule 16 disclosures no later than two weeks prior to trial.

       5.     Defendant’s Motion to Compel Attorney for the Government to

Disclose Evidence Favorable to the Defendant. Defendant moves, pursuant to Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny, for an order compelling the Government

to disclose all evidence favorable to him. The Government states that it will comply fully

with its obligations under Brady and Giglio, but objects to disclosure outside the

obligations under Brady, Giglio, the Jencks Act, and Rule 16. Defendant’s Motion to

Compel Attorney for the Government to Disclose Evidence Favorable to the Defendant

(Doc. No. 19) is GRANTED to the extent required by Brady and Giglio. To the extent

that the motion seeks early disclosure of Jencks Act material, the motion is DENIED.

The Government, however, has agreed to turn over all Jencks Act materials in its

possession no later than three days prior to trial.

       6.     Defendant’s Motion for Discovery and Inspection. Defendant requests

an order requiring the Government to produce all Rule 16 materials, all statements made

by Defendant that are within the Government’s possession, the substance of any oral

statement that the Government intends to offer at trial made by Defendant, as well as a

                                              3
copy of Defendant’s prior criminal record. Defendant also requests permission to inspect

all material evidence and all reports of examinations and scientific tests within the

Government’s possession. The Government represents that it has complied with all of its

discovery obligations under the Rules and that it will continue to comply. Defendant’s

Motion for Discovery and Inspection (Doc. No. 20) is GRANTED to the extent that it

conforms to Fed. R. Crim. P. 12, 16, and 26.2 and is not already moot.

       7.     Defendant’s Motion to Suppress Evidence Obtained as a Result of

Search and Seizure. Defendant seeks an order suppressing any physical evidence

obtained as a result of a search and seizure. Specifically, Defendant alleges that on July

17, 2019, officers searched and seized evidence from Defendant’s backpacks (or duffel

bags) without a warrant, probable cause, or exigent circumstances. (Doc. No. 21, Def.’s

Mot. to Suppress.) The Government opposes this motion, arguing that the search and

seizure of evidence from Defendant’s bags was justified incident to Defendant’s lawful

arrest on a public street pursuant to an arrest warrant. (Doc. No. 24, Government’s

Omnibus Resp. 5.) The Court requests post-hearing briefing on the issue. Defendant shall

file his post-hearing brief no later than December 2, 2019, and the Government shall file

its response by December 16, 2019. The Court will take Defendant’s Motion to Suppress

Evidence Obtained as a Result of Search and Seizure (Doc. No. 21) under advisement on

December 16, 2019 and issue a Report and Recommendation to the District Court.

       8.     The voir dire, jury instructions, and trial related motions due date, along

with the trial date, are to be determined by U.S. District Judge Ann D. Montgomery.



                                             4
Date: November 4, 2019
                             s/ Becky R. Thorson
                             BECKY R. THORSON
                             United States Magistrate Judge




                         5
